Citation Nr: 0109115	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-13 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
death pension benefits in the calculated amount of $3,488 was 
timely filed.  


WITNESSES AT HEARING ON APPEAL

Appellant and granddaughter


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



REMAND

The veteran had active service from May 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
February 1999.  A hearing was held in September 2000 in 
Atlanta, Georgia, before the undersigned, who was designated 
by the chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2000).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified at 38 U.S.C. § 5103A).  This 
assistance specifically includes obtaining all relevant 
evidence in federal custody.  Id. (to be codified at 
38 U.S.C.A. § 5103A(d)(1)).  The new statutory duty also 
requires VA to satisfy several notice requirements.  
Specifically, these notification duties include notifying the 
claimant if his or her application for benefits is 
incomplete, notifying the claimant of what evidence is 
necessary to substantiate the claim and indicating whether 
the VA will attempt to obtain this evidence or if the 
claimant should obtain it, and, finally, if VA is unable to 
obtain this evidence, informing the claimant that the 
evidence could not be obtained, providing a brief explanation 
of the efforts made to obtain the evidence, and describing 
further action to be taken with respect to the claim.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000).  (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  

With regard to these new requirements, the Board finds that 
additional development of the evidence should be accomplished 
prior to further consideration of the appellant's claim.  

Specifically, the appellant's claim has been denied on the 
basis that the request for waiver was not timely filed.  
However, the actual notification to the appellant is not of 
record; as a consequence, we are unable to verify that 
notification was sent to the appellant, where it was sent, or 
the content of notice, in addition to the date.  This 
evidence must be obtained, presumably from the Debt 
Management Center (DMC) in St. Paul, Minnesota, as well as 
any other information that may be pertinent to the claim at 
that location.  

In this regard, the appellant contends that she in fact filed 
a waiver request in January 1998.  Although such is not of 
record, the RO should ensure that such request was not filed 
with the DMC and inadvertently kept at that location.  DMC 
did forward a medical expense report, dated in January 1998, 
to the RO.  Further, in a letter dated in February 1999, the 
appellant was informed that all future correspondence must be 
sent to the Debt Management Center in St. Paul.  

This letter, as well as the statement of the case, 
erroneously informed the appellant that the time limit for 
her to have filed a timely waiver request was January 2, 
1998.  However, based on the Committee's own statement that 
she was sent notice of the overpayment on August 2, 1997, 
this date is wrong; from August 2, 1997, she had until 
February 2, 1998 to file a waiver request.  

In addition, at her hearing, the appellant disputed the 
amount of the debt.  This raises the issue of whether the 
overpayment was properly created, which has not been 
specifically addressed by the RO.  However, the issue is 
inextricably intertwined with the certified issue, and must 
be addressed by the RO.  See Schaper v. Derwinski, 1 Vet.App. 
430 (1991).  In this regard, the 180-day time limit only 
applies to the issue of waiver of recovery of an overpayment, 
and not to the matter of whether the overpayment was properly 
created.  

The appellant contends that she did not receive all of the 
checks from VA.  In a letter dated in September 1997, she 
requested that she be provided copies of these checks.  She 
also indicated that she had received an itemized statement of 
all checks that she had received, but disagreed with some of 
the amounts, and wished to verify her signature.  In June 
1998, she was informed that copies could not be provided, and 
an audit of her account was provided.  She continues to 
assert that she did not receive all of the checks, but has 
not provided any more specific information.  

The law presumes the regularity of the administrative process 
absent clear evidence to the contrary.  Warfield v. Gober, 10 
Vet.App. 483, 485 (1997).  In view of the payment data print-
outs showing that the checks were sent, as well as the 
absence of any entries under the section for "returned check 
data," the appellant must be informed that she must provide 
specific evidence showing she did not receive checks.  
However, we also note that the payment history contained in 
the file only covers the period from June 1995 to July 1997, 
while the overpayment began in April 1994.  She should also 
be provided with the record of payments for the checks sent 
from April 1994 through May 1995, and this information should 
be associated with the file as well. 

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain a copy of the 
notification sent to the appellant from 
the Debt Management Center, apparently in 
August 1997, as well as any other 
information pertaining to the appellant 
received at that location, including any 
correspondence from the appellant, and 
associate it with the claims folder.  

2.  The appellant should be informed of 
the correct ending date of the 180-day 
period she had to file her waiver request, 
i.e., if notice was mailed on August 2, 
1997, the ending date would be February 2, 
1998.  In addition, concerning her 
assertion that she filed a timely waiver 
request, she should be asked to submit any 
evidence she has in support of her claim.  

3.  The appellant should be provided with 
the record of payments for the checks sent 
from April 1994 through May 1995, and this 
information should be associated with the 
file as well.  She should be informed that 
if she believes she did not receive all of 
the checks, she must provide some evidence 
of nonreceipt.  

4.  Thereafter, the RO should consider the 
issue of whether any or all of the 
overpayment was properly created.  The 
appellant should be informed of the 
decision, and of her appellate rights as 
to that issue.

5.  As to the issue of timeliness of 
waiver request, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO should then 
readjudicate the claim.  If it remains 
denied, the appellant should be provided 
with an appropriate supplemental statement 
of the case and given the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




